Name: Commission Regulation (EEC) No 649/90 of 16 March 1990 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 /10 Official Journal of the European Communities 17. 3 . 90 COMMISSION REGULATION (EEC) No 649/90 of 16 March 1990 opening invitations to tender (or the fixing of aid for the private storage of carcases and half-carcases of lamb Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 7 (5) thereof ; Whereas Commission Regulation (EEC) No 2659/80 of 17 October 1980 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat products (2), as amended by Regulation (EEC) No 3496/88 (3), provides in particular for detailed rules on the invitation to tender ; Whereas Commission Regulation (EEC) No 287/90 of 1 February 1990 setting out some detailed rules for private storage aid for lamb in the period 1 January to 30 April 1990 (4) provides in particular the list of products eligible and the minimum quantities in respect of which a tender may be submitted ; Whereas the application of Article 7 (3) of Regulation (EEC) No 3013/89 results in the opening of invitations to tender for private storage aid ; Whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone ; whereas it is appropriate consequently to open tenders separately for each of the zones where the condi ­ tions are fulfilled ; HAS ADOPTED THIS REGULATION : Article 1 Separate invitations to tender are opened in Denmark, France, Ireland, Northern Ireland, Germany, the Nether ­ lands, Spain, Portugal and Greece for aid to private storage for carcases and halfc-carcases of lamb. Subject to the provisions of Regulation (EEC) No 287/90 tenders may be made to the intervention agencies of the Member States concerned. Article 2 Tenders must be submitted not later than 2 p.m. on 1 1 April 1990 , to the relevant intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1990 . For the Commission - Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 , O OJ NÃ ¶ L 276, 20. 10 . 1980, p . 12. P) OJ No L 306, 11 . 11 . 1988 , p . 28. ( «) OJ No L 31 , 2. 2. 1990, p. 11 .